SEPARATION AGREEMENT AND
GENERAL RELEASE

 

This Separation Agreement and General Release ("Agreement") is made and entered
into by and between Julius R. Glaser, Jr. ("Mr. Glaser") and MEMC Electronic
Materials, Inc. ("MEMC"). In consideration of the following promises, the
parties agree as follows:

1.

Separation from Employment.

Mr. Glaser acknowledges that he will separate from employment with MEMC
effective as of February 28, 2002 (the "Separation Date"). As of such Separation
Date, Mr. Glaser's employment relationship with MEMC will end. MEMC and Mr.
Glaser have agreed to settle all matters relating to Mr. Glaser's employment
relationship with MEMC and its termination.

2.

Resignation Status of Employee.

Mr. Glaser voluntarily resigns from MEMC effective as of the Separation Date,
which resignation is hereby accepted by MEMC. Mr. Glaser's MEMC personnel file
will reflect his resignation as of the Separation Date. Effective as of the
Separation Date, Mr. Glaser shall automatically and without taking any further
actions be deemed to have resigned from all positions then held by him with MEMC
and all of its subsidiaries.

3.

Separation Payments and Benefits

MEMC (a) shall pay Mr. Glaser in cash the sum of $442,133 (subject to applicable
tax withholding) within 30 days after the Separation Date, (b) agrees to allow
Mr. Glaser to exercise his outstanding stock options in accordance with the
applicable stock option agreements as if he had terminated employment on account
of retirement (all outstanding stock options will be fully vested and may be
exercised within the three year period beginning March 1, 2002) and (c) shall at
MEMC's expense (not to exceed $18,000) provide Mr. Glaser with the "Senior
Executive Service" outplacement program through the firm of Right Management
Consultants, all in consideration and in exchange for Mr. Glaser's promises and
obligations herein and as payment in full of the amounts to which Mr. Glaser is
entitled from MEMC under any plan of MEMC in which Mr. Glaser is a participant,
including without limitation the MEMC Electronic Materials, Inc. Severance Plan
for Senior Officers (the "Severance Plan"), and/or under any employment
agreement with MEMC to which Mr. Glaser is a party, so long as Mr. Glaser
submits this Agreement, properly executed, to MEMC on or before February 22,
2002 and adheres to the promises and agreements set out in this Agreement. The
payments and benefits provided herein are made in lieu of any and all payments
or benefits that might otherwise be available to Mr. Glaser arising out of his
employment with MEMC, excluding Mr. Glaser's non-forfeitable rights to his
accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if any,
under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such plans
may be hereafter amended. Mr. Glaser acknowledges that the payments and benefits
provided herein are greater than the payments and benefits to which Mr. Glaser
would otherwise be entitled under the Severance Plan, MEMC's annual bonus plan
and any other MEMC plan or agreement constituting his employment agreement with
MEMC.

4.

Mr. Glaser's Agreement Not to File Suit

In consideration of the payments and benefits set out in paragraph 3 above, Mr.
Glaser agrees for himself and on behalf of, as applicable, his heirs,
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, that he will not file or
otherwise submit any charge, claim, complaint or action to any agency, court,
organization, or judicial forum (nor will he permit any person, group of
persons, or organization to take such action on his behalf except as otherwise
provided by law) against MEMC, nor file or otherwise submit any such charge,
claim, complaint or action against any subsidiary, affiliate or parent company
of MEMC, or against any officer, agent, employee, successor or assign of MEMC
(or of any such subsidiary, affiliate or parent company of MEMC) arising out of
any action or non-action on the part of MEMC or on the part of any such
above-referenced entity or any officer, agent or employee of MEMC or of any such
entity for any act or event that occurred on or prior to the date of execution
of this Agreement. Said claims, complaints and actions include, but are not
limited to (a) any breach of an actual or implied contract of employment between
Mr. Glaser and MEMC, (b) any claim of unjust, wrongful, or tortious discharge
(including any claim of fraud, negligence, whistle blowing, or intentional
infliction of emotional distress), (c) any claim of defamation or other
common-law action, or (d) any claim of violations arising under the Civil Rights
Act of 1964, as amended, 42 U.S.C. Section 2000e, et seq., 42 U.S.C. Section
1981, the Age Discrimination in Employment Act, 29 U.S.C. Section 621, et seq.,
the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq., the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. Section 201, et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701, et seq., the
Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. Section 1001, et
seq., the Worker Adjustment and Retraining Notification Act ("WARN"), 29 U.S.C.
Section 2101, et seq., the Older Worker Benefit Protection Act ("OWBPA") 29
U.S.C. Section 621, et seq., or any other relevant federal, state, or local
statute or ordinance.

5.

Mr. Glaser's Release of Claims.

Mr. Glaser hereby agrees for himself, and as applicable, his heirs,
beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, to release and forever discharge
MEMC and its subsidiaries, affiliates, and parent companies, and their
respective officers, agents, employees, successors and assigns, from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, including claims, complaints and actions
described in paragraph 4, which have arisen or could arise between Mr. Glaser,
on the one hand, and MEMC or said persons or related entities, on the other
hand, from matters which occurred on or prior to the effective date of this
Agreement, which matters include this Agreement and Mr. Glaser's separation of
employment from MEMC.

6.

Mr. Glaser's Release and Waiver of Other Claims

Except as expressly provided in this Agreement, Mr. Glaser agrees, for himself,
and, as applicable, for and on behalf of his heirs, beneficiaries, executors,
administrators, successors, assigns, and anyone claiming through or under any of
the foregoing, to further release and waive any claims related to pay, vacation
pay, insurance or welfare benefits or any other benefits of employment with MEMC
arising from events occurring on or prior to the effective date of this
Agreement. Notwithstanding any provision of this Agreement, this Agreement does
not include any release or waiver of Mr. Glaser's non-forfeitable rights to his
accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if any,
under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such plans
may be hereafter amended, which rights are not released hereby but survive
unaffected by this Agreement.

7.

MEMC's Release of Claims

MEMC hereby releases, remises and forever discharges Mr. Glaser from any and all
claims or other causes of action it may have against Mr. Glaser on account of
any contract, supposed liability, or thing done or omitted for all times in the
past to the effective date of this Agreement.

8.

Obligation Regarding Confidential Information

Except as otherwise provided in paragraph 12, Mr. Glaser agrees that he has
continuing obligations to MEMC pursuant to the Employment Agreement between
himself and MEMC dated March 3, 1999. Any violation of those obligations by Mr.
Glaser constitutes a material breach of this Agreement and subjects Mr. Glaser
to forfeiture of all benefits and payments pursuant to this Agreement. MEMC
expressly reserves the right to pursue all other legal remedies available to it
by virtue of any breach of the March 3, 1999 Employment Agreement.

9.

Nondisparagement.

Mr. Glaser represents that he will not, in any way, disparage MEMC or any
subsidiary, affiliate or parent of MEMC, or any officer, agent, employee,
successor or assign of any of them, or make or solicit any comments, statements
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
persons or entities. MEMC represents that it will not, in any way, disparage Mr.
Glaser or make or solicit any comments, statements or the like to the media or
to others that may be considered to be derogatory or detrimental to the good
name or business reputation of Mr. Glaser.

10.

No Admission of Wrongdoing

The parties agree that nothing in this Agreement is an admission of any
wrongdoing by either party.

11.

Confidentiality of Agreement.

Mr. Glaser agrees to keep the terms of this Agreement confidential except as he
might be lawfully compelled to give testimony by a court of competent
jurisdiction or as he may be required by law, regulation, governmental authority
or similar body to disclose. This means that except as stated above, he will
not, at any time, talk about, write about or otherwise publicize this Agreement,
or its negotiation, execution or implementation, except (a) with an attorney who
may be advising him in connection with this Agreement; (b) with a financial
consultant or executive outplacement counselor; (c) with his spouse, or (d) with
respect to the factual information contained in paragraphs 1, 2 and 12 hereof
and the continuing obligations of Mr. Glaser under the March 3, 1999 Employment
Agreement, provided that said persons to whom disclosure is permitted pursuant
to (a), (b) and (c) of this paragraph 11 promise to keep the information that
may be revealed to them confidential and not to disclose it to others.
Notwithstanding the foregoing, the provisions of this paragraph 11 shall
terminate with respect to any information that MEMC discloses in a public filing
with the Securities and Exchange Commission.

12.

NonSolicitation.

During the period commencing on the effective date of this Agreement and ending
on the first anniversary of the Separation Date, Mr. Glaser will not, directly
or indirectly, for his own account or for the account of any other person or
entity, anywhere in the United States or anywhere else in the world where MEMC
or any of its subsidiaries or joint ventures are conducting business, (i)
solicit for employment, employ or otherwise interfere with the relationship of
MEMC or any of its subsidiaries or joint ventures with any natural person
throughout the world who is or was employed by or otherwise engaged to perform
services for MEMC or any of its subsidiaries or joint ventures at any time
during which Mr. Glaser was employed by MEMC or (ii) induce any employee of the
MEMC or any of its subsidiaries or joint ventures (A) to engage in any activity
which Mr. Glaser is prohibited from engaging in under this Agreement or (B) to
terminate his or her employment with MEMC or any of its subsidiaries or joint
ventures. For purposes of this paragraph 12, "solicit" means any communication
of any kind whatsoever, regardless of by whom initiated, inviting, encouraging
or requesting any person or entity to take or refrain from taking any action.
The provisions of this paragraph 12 shall supersede the non-solicitation
provisions included in the second paragraph under "Competitive Activity" of the
March 3, 1999 Employment Agreement.

13.

Arbitration.

Except for the enforcement of any rights to equitable relief pursuant to
paragraph 8 or relief under paragraph 8, Mr. Glaser and MEMC agree that any
dispute, controversy or claim (between Mr. Glaser and MEMC) arising out of,
based upon or relating to Mr. Glaser's employment, the termination of his
employment, this Agreement or its breach, whether denominated as torts or
contract claims or as statutory or regulatory claims (including claims for
discrimination or discharge based upon race, sex, age, religion, disability or
other prohibited grounds), whether arising before, during or after termination
of Mr. Glaser's employment, and also including any dispute about whether any
particular controversy is arbitrable under the terms of this paragraph, shall be
resolved by binding arbitration before one (1) arbitrator. Procedurally, the
arbitration will be governed by the then-current Rules for Resolution of
Employment Disputes of the American Arbitration Association. Any arbitration
herein would be held in St. Louis County, Missouri. Judgment on an arbitration
award rendered by the Arbitrator may be entered in any court having jurisdiction
thereof. The Arbitrator shall have the authority to award costs of the
Arbitration (including attorney's fees) in a manner consistent with the
controlling substantive claim at issue. Similarly, the Arbitrator shall have the
authority to award damages (or other relief) consistent with the substantive
claim being asserted.

14.

Knowing and Voluntary Agreement.

Mr. Glaser hereby represents, declares and agrees that he voluntarily accepts
the provisions of this Agreement for the purpose of making a full and final
compromise and settlement of all matters relating to Mr. Glaser's employment
relationship with MEMC and its termination. Mr. Glaser is advised to consult an
attorney. Mr. Glaser understands the effect of signing this Agreement.

15.

Entire Agreement.

This Agreement, when executed, contains the entire agreement between the parties
and, except as specifically referenced herein, there are no other understandings
or agreements, written or oral, between them on the subject except as expressly
stated herein. This Agreement, except as specifically referenced herein, fully
supersedes and replaces any and all prior agreements or understandings, if any,
between Mr. Glaser and MEMC on any matter that is addressed in this Agreement.
This Agreement cannot be amended or modified except by a written document signed
by both MEMC and Mr. Glaser. Separate copies of this document shall constitute
original documents which may be signed separately, but which together will
constitute one single agreement.

16.

Governing Law, Invalidity of Provisions.

This Agreement shall be construed and governed by the laws of the State of
Missouri (except its laws and decisions regarding conflicts of law which shall
be disregarded in their entirety). If any part or provision of this Agreement is
determined to be invalid or unenforceable under applicable law, the validity or
enforceability of the remaining provisions shall be unaffected. To the extent
that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is over-broad, that provision shall not be void, but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.

17.

Consequences of Violation of this Agreement.

If it is finally determined by a court or arbitrator that either party has
violated any of the promises contained in this Agreement, then such party shall
reimburse the other party for all reasonable costs incurred by the other party,
including reasonable attorneys' fees, in enforcing or defending its rights under
this Agreement.

18.

Acknowledgment and Consideration Period

.

Mr. Glaser acknowledges that he has been given at least twenty-one (21) days
within which to consider this Agreement before its execution. This Agreement
shall not be effective until seven (7) calendar days after the date of execution
by Mr. Glaser. During this seven-day period, Mr. Glaser may revoke this
Agreement by notifying MEMC in writing. Upon expiration of the seven-day period,
Mr. Glaser acknowledges that this Agreement becomes final and binding.

19.

Binding Agreement and Assignment

.

This Agreement shall be binding upon and inure to the benefit of Mr. Glaser and
Mr. Glaser's heirs and representatives, and to MEMC, its successors and assigns;
further, this Agreement and the benefits provided hereunder are not assignable
by Mr. Glaser without MEMC's express written consent.

20.

By signing this Agreement, Mr. Glaser acknowledges:

 

A.

HE HAS READ THIS AGREEMENT COMPLETELY.

 

B.

HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS AGREEMENT.

 

C.

HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT. 

 

D

HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT.

 

E.

HE UNDERSTANDS AND MEANS EVERYTHING THAT HE HAS SAID IN THIS AGREEMENT, AND HE
AGREES TO ALL ITS TERMS

 

F.

HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
AGREEMENT OR HIS RIGHTS TO HIM

 

G.

HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO EXPLAIN
THIS AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED IT, AND HE HAS
AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE DESIRED

 

H

HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS OWN FREE WILL
WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.

 THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES (SEE PARAGRAPH 13).

 IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.

 

MEMC ELECTRONIC MATERIALS, INC.

 

 

 

By: /s/ Thomas P. Stiffler


Company Representative
Title: Corporate Vice President

/s/ Julius R. Glaser
Date: February 1, 2002

 

MEMC Witness to Mr. Glaser Signature




By: /s/ M.B. Stonum
Name: M.B. Stonum
Date: February 1, 2002